Case 21-03988   Doc 15   Filed 06/09/21 Entered 06/09/21 08:10:26   Desc Main
                          Document     Page 1 of 10
Case 21-03988   Doc 15   Filed 06/09/21 Entered 06/09/21 08:10:26   Desc Main
                          Document     Page 2 of 10




                                                               06/08/21

            Monica Gonzales
Case 21-03988   Doc 15   Filed 06/09/21 Entered 06/09/21 08:10:26   Desc Main
                          Document     Page 3 of 10
Case 21-03988   Doc 15   Filed 06/09/21 Entered 06/09/21 08:10:26   Desc Main
                          Document     Page 4 of 10
Case 21-03988   Doc 15   Filed 06/09/21 Entered 06/09/21 08:10:26   Desc Main
                          Document     Page 5 of 10
Case 21-03988   Doc 15   Filed 06/09/21 Entered 06/09/21 08:10:26   Desc Main
                          Document     Page 6 of 10
Case 21-03988   Doc 15   Filed 06/09/21 Entered 06/09/21 08:10:26   Desc Main
                          Document     Page 7 of 10
Case 21-03988   Doc 15   Filed 06/09/21 Entered 06/09/21 08:10:26   Desc Main
                          Document     Page 8 of 10




                                      Lorenzo Nunez




                                                   06/08/21
Case 21-03988   Doc 15   Filed 06/09/21 Entered 06/09/21 08:10:26   Desc Main
                          Document     Page 9 of 10
Case 21-03988   Doc 15   Filed 06/09/21 Entered 06/09/21 08:10:26   Desc Main
                         Document      Page 10 of 10
